Citation Nr: 1531352	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  06-38 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a bladder disorder, claimed as a neurogenic bladder, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from November 1988 to November 1992.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

Previously, this matter was before the Board in September 2009, August 2011, September 2012, April 2013, and December 2013.  In August 2014, this matter was last before the Board at which time it was remanded for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's bladder disorders, diagnosed as urinary incontinence and urinary frequency, are not caused or aggravated by his service-connected low back and bilateral lower extremity neuropathy disabilities.


CONCLUSION OF LAW

The criteria for service connection for a bladder disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claim in letters dated in March 2005 and October 2009 that explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letters also informed him of degree of disability and effective date criteria.  The Veteran's claim was most recently readjudicated in a March 2015 supplemental statement of the case.  The Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content as to the Veteran's claim.  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error). 

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file service treatment records, pertinent VA treatment records, and lay statements.  

Pursuant to the Board's August 2014 remand, a VA medical opinion was obtained in March 2015.  The Board requested that it be rendered by a urologist, but it was rendered by a physician.  However, this does not render the opinion inadequate as this doctor is presumed competent to conduct the examination, and the report does not itself create any appearance of irregularity in the process resulting in the selection of that medical professional.  See Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed.Cir. 2009).  Additionally, the Board notes that the March 2015 VA examiner did not review the claims file.  However, the examiner reviewed the Veteran's VA medical records and took a thorough history from the Veteran, documenting his prior treatment and subjective complaints in evaluating his claimed disability.  Moreover, the examiner performed a full physical examination.  The physician answered the questions posed by the Board, and supported the conclusions reached with a thorough rationale.  Consequently, the Board finds that the March 2015 VA examination is adequate for ratings purposes because it allows for a fully informed determination herein.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

For the above reasons, the Board finds the duties to notify and assist have been met.  Although there has not been strict compliance with the Board's remand, there has been substantial compliance.  This is all that is required.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  For all the foregoing reasons, the Board will proceed to the merits of the Veteran's appeal.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303, 3.304.  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau; Layno.

A.  Neurogenic Bladder

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for neurogenic bladder, under any theory of entitlement, as he does not have a current diagnosis of neurogenic bladder.

The Veteran's service treatment records reveal no complaints of, treatment for, or diagnosis of neurogenic bladder.  Post-service VA treatment records do not reflect a diagnosis of neurogenic bladder.  In October 2014, a VA physician's assistant (PA) diagnosed the Veteran with a neurogenic bladder.  The RO found that the examination was inadequate and ordered a new examination.  When examined for VA compensation purposes in March 2015, the physician concluded the Veteran did not have a neurogenic bladder, noting the Veteran did not describe or display severe incontinence accompanied by severe lower extremity neuropathic signs such as weakness, gait alteration, or paralysis.  Indeed, the examiner noted that during and prior to the examination, the Veteran ambulated without difficulty or appreciable gait alteration.  In view of this, the Board concludes the Veteran does not have a diagnosis of neurogenic bladder.  Absent a probative diagnosis of neurogenic bladder, a basis upon which to establish service connection for it has not been presented.  

B.  Other Bladder Disorders

The evidence of record notes a history of urinary incontinence and urinary frequency.  See March 2015 VA Examination Report.  The Veteran is also service-connected for a low back disability and bilateral lower extremity neuropathy.  He contends that his service-connected low back and neuropathy disabilities are the cause of his bladder disorders.  As the Veteran has not suggested, and the record does not indicate that his current bladder disorders began during service, or was incurred during service, the Board addresses only the secondary service-connection argument herein.

The March 2015 VA examiner opined that the Veteran's bladder condition is less likely than not caused by his service-connected disabilities.  The examiner reasoned that the bladder condition is due to uncontrolled diabetes mellitus and benign prostatic hypertrophy, both of which are non-service connected disabilities.  Further, the examiner opined that it is less likely than not that the Veteran's bladder condition was caused by or exacerbated by the service-connected back disability, noting the other symptoms that would be present were there any relationship with the Veteran's service connected disorder.  In addition, she noted that peripheral neuropathy involves nerves unrelated to the bladder.  

The Board finds that the VA physician's opinion is definitive and supported by a sufficient rationale.  This opinion is found particularly strong evidence because it is comprehensive, factually accurate, and well-reasoned.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).  Accordingly, it tends to greatly increase the likelihood that the Veteran's bladder disorders are not related to or aggravated by his service-connected disabilities.  

The Veteran has not offered a medical opinion relating his bladder condition to his service-connected disabilities.  The Board finds that the competent and adequate evidence of record does not support finding that the Veteran's bladder condition is caused or aggravated by his service-connected low back and neuropathy disabilities.  In so finding, the Board acknowledges the Veteran's contention that there is a causal relationship between his bladder condition and his service-connected disabilities, but finds that he is not competent to provide evidence pertaining to such a complex medical issue.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although non-expert opinions regarding nexus are not to be categorically rejected, a layperson's competence to provide a nexus opinion depends on the facts of the particular case).  Whether a disorder is due to or related to service or other disorders is a complex question that is not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Jandreau, 492 F.3d at n.4.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran has a bladder disorder that was caused or aggravated by his service-connected low back and neuropathy disabilities.  Accordingly, a basis upon which to grant service connection has not been presented, and the Veteran's appeal is therefore denied.  


ORDER

Service connection for a bladder disorder is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


